        Case 2:19-cv-02315-CKD Document 35 Filed 11/16/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                            FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    SYLESTER WILLIAMS,                                  No. 2: 19-cv-2315 CKD P
12                         Plaintiff,
13            v.                                          ORDER
14    P. BETINIS,
15                         Defendant.
16

17          Plaintiff is a state prisoner, proceeding without counsel, with a civil rights action pursuant

18   to 42 U.S.C. § 1983. On October 22, 2020, the undersigned conducted a settlement conference in

19   this action. This action settled.

20          On November 5, 2020, plaintiff filed a letter stating that he mailed dispositional

21   documents to defendants regarding the settlement. (ECF No. 34.) Plaintiff states that he is not

22   sure whether the prison actually mailed the dispositional documents to defense counsel because

23   the mail logbook does not show that the documents were sent out. Plaintiff requests that the court

24   contact defense counsel regarding the dispositional documents.

25          Good cause appearing, IT IS HEREBY ORDERED that:

26          1.     Within seven days of the date of this order, defense counsel shall either send plaintiff

27                 new dispositional documents for plaintiff to sign and return; or if defense counsel has

28                 received the dispositional documents from plaintiff at the time they receive this order,
                                                          1
       Case 2:19-cv-02315-CKD Document 35 Filed 11/16/20 Page 2 of 2


 1             within seven days of the date of this order, they shall send plaintiff a signed copy of

 2             the documents for his records;

 3         2. The concerns raised in plaintiff’s letter filed November 5, 2020 (ECF No. 34) are

 4             deemed resolved.

 5   Dated: November 13, 2020

 6

 7

 8
     Will2315.ord
 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      2
